Order of disposition, Family Court, New York County (Rhoda Cohen, J.), entered on or about October 27, 1997, terminating respondent’s parental rights to the subject child and committing the child’s custody and guardianship to petitioner agency and the Commissioner of Social Services for the purposes of adoption, upon a fact-finding determination of permanent neglect, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence that respondent, who gave birth to the child in prison where she remained at the time of the issuance *65of the order on appeal almost seven years later, and who, with the agency’s encouragement and assistance, maintained contact with the child through letters, pictures, visits and telephone calls, failed to offer any resource for the child other than continued foster care for as long as she remained in prison (see, Matter of Gregory B., 74 NY2d 77; Matter of Omar Garry G, 198 AD2d 149, lv denied 83 NY2d 753). The agency met its obligation to encourage and strengthen the parental relationship by arranging visitation at various prisons, keeping respondent informed of the child’s progress, encouraging telephone contact with the child at the foster home, and impressing upon respondent the need to identify a relative who could care for the child during respondent’s incarceration (see, Matter of Gregory B., supra at 87). A preponderance of the evidence shows that adoption by her foster parent is in the child’s best interests. We have considered respondent’s other arguments and find them unavailing. Concur — Sullivan, P. J., Nardelli, Andrias, Rubin and Saxe, JJ.